DETAILED ACTION

Election/Restriction

Regarding the previous restriction whereby during the telephone conversation on December 1, 2022 whereby applicant elected Invention Group I claims 1-8 drawn to an apparatus without traverse:
Upon further consideration by the examiner, the examiner determined that the previously designated Invention Groups 1 and II: 
I. Claims 1-8, drawn to an apparatus , classified in B29C 64/268.
II. Claims 9-12, drawn to a container (apparatus), classified in B29C 64/255.
are non-restrictable. 
Therefore, the previous restriction required under 25 U.S.C. 121 is hereby withdrawn and all claims1-12 are now being examined.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/677,160, filed on November 6, 2017.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSimone (US 2015/0072293 A1) from IDS filed 04/28/2021 in view of Hager (US 2010/0092765).
Regarding Claim 1, DeSimone discloses a three dimensional manufacturing apparatus (abs a method of forming a three-dimensional object...apparatus for carrying out the method is also described) comprising:
 a container configured to include (Fig. 2 paragraph [0111] radiation source – 11 providing electromagnetic radiation – 12....illuminates a build chamber ...and a rigid build plate – 15 forming the bottom of the build chamber, which build chamber is filled with liquid resin – 16...)   
a liquid light curing resin (paragraphs [0003] [0018]..irradiating (e.g., with actinic radiation) the build region through the build plate.to produce a solid polymerized region in the build region...layer formation ...through solidification of photo curable resin under the action of visible or UV light irradiation...;... in a molten state (paragraphs [0032] [0098] heater in a common vessel or container which then serves as an oven or heated chamber....;...high performance resins may sometimes require the use of heating to melt and/r reduce the viscosity thereof...) and
 a light transmitting window (paragraph [0125 build surface on the semipermeable member (i.e., the build plate or window)) being in contact with the liquid light curing resin (abs, paragraph [0167] optically transparent member having a build surface...UV transparent material is used as the bottom of a chamber filled with photocurable resin in a device of the invention...), 
however, DeSimone is silent as to the light transmitting window including a hydrophilic surface on an area in contact with the liquid light curing resin.
	Hager teaches a silica coating for enhanced hydrophilicity which adheres to a substrate and provides hydrophilic surface properties to the substrate (abs paragraph [0011]). This coating can be applied to a light transmitting window (paragraph [0054] applied to transparent substrates to achieve increased light transmissivity...at least 85% of incident light in the visible spectrum (400-700 nm wavelength)). 
	It would have been obvious to one with ordinary skill in the art to have combined DeSimone with Hager such that a three dimensional manufacturing apparatus having a container with a liquid light curing resin that is in contact with a light transmitting window as taught by DeSimone,
	would also include a hydrophilic surface on the light transmitting window such as taught by Hager on an area in contact with the light curing resin of DeSimone.
	This would be advantageous because the hydrophilic surfaces provide increased light transmissivity (paragraph [0054]) as well as better release or slip properties to polymeric materials – resins (paragraph [0012]), substantially easier cleaning and reduced tendency to contaminant deposition (paragraph [0055]).

Regarding Claim 3, the combination of DeSimone and Hager disclose all the limitations of claim 1 and DeSimone discloses 
that the light transmitting window is a window that can be a glass substrate (Fig. 2 paragraph [0113] build plates – 15 an optically transparent window may be visually opaque.... including but not limited to porous or microporous glass....) while 
Hager further teaches that the light transmitting window is a window including a hydrophilic surface disposed on a glass (paragraph [0011] [0054] provide a ...durable hydrophilic surface to a substrate, such as glass... coating is applied to transparent substrates to achieve increased light transmissivity...).

Regarding Claim 4, while DeSimone discloses that the light transmitting window is disposed on a gas permeable substrate (paragraph [0167] A highly oxygen permeable and UV transparent material is used as the bottom of a chamber filled with photocurable resin in a device of the invention... which is constantly replenished by supply resin in the chamber....) in order to allow a polymerization inhibitor such as oxygen to make a gap of uncured resin to control the amount....), Hager discloses a light transmitting window which is a window (paragraph [0054] coating is applied to transparent substrates to achieve increased light transmissivity) including a hydrophilic surface disposed on a substrate (paragraph [0007] ...a substrate, particularly a polymeric substrate or a metal or polymeric substrate having a single- or multi-layer polymeric coating).
It would have been obvious to one with ordinary skill in the art to have combined DeSimone with its light transmitting window which is a gas permeable membrane having a gap of uncured resin constantly being replenished from the supply with Hager with its light transmitting window that has a hydrophilic surface disposed on the substrate of the window. 
One with ordinary skill in the art would have the light transmitting window include the hydrophilic surface of Hager disposed on the gas permeable substrate of DeSimone because the hydrophilicity increases the flow of resin across the surface of the substrate with this gap of uncured resin (Hager, paragraphs [0002] [0015] [0063] substrates hydrophilic, water-sheeting.... coatings cause water or moisture to wet out and spread on a treated substrate surface for easier removability of materials adhering to the substrate).

Regarding Claim 5, the combination of DeSimone and Hager disclose all the limitations of claim 1 and DeSimone discloses that the apparatus further comprises: 
a base unit configured to set a manufactured product that is the liquid light curing resin cured by light irradiation (Fig.2 paragraph [0111] ...object under construction – 17 is attached to a carrier – 18); and 
a moving unit configured to move the base unit (Fig. 2 paragraph [0111] carrier is driven in the vertical direction by linear stage – 19...).

Regarding Claim 6, the combination of DeSimone and Hager disclose all the limitations of claim 1 and DeSimone discloses that the apparatus further comprises:
 a light irradiating unit configured to irradiate light to the liquid light curing resin (Fig. 2 paragraph [0111] radiation source – 11 providing electromagnetic radiation – 12...illuminates a build chamber.... which build chamber is filled with liquid resin – 16...),
the light curing the liquid light curing resin (paragraph [0018] ...irradiating (e.g., with actinic radiation) the build region through the build plate to produce a solid polymerized region in the build region...).

Regarding Claim 7, the combination of DeSimone and Hager all the limitations of claim 1 and DeSimone discloses that the apparatus further comprises a method for manufacturing a three dimensional manufactured product using the three dimensional manufacturing apparatus according to claim 1 (abs A method of forming a three-dimensional object is carried out...Apparatus for carrying out the method is also described), the method comprising:
 irradiating the liquid light curing resin in the container with light to cure the liquid light curing resin (paragraph [0132] ...present invention provides a method forming a three-dimensional object comprising the steps of: (c) irradiating said build region through side build plate to produce a solid polymerized region in said build region, with a liquid film release layer comprised of said polymerizable liquid formed between said solid polymerized region and said build surface....).

Regarding Claim 8, the combination of DeSimone and Hager disclose all the limitations of claim 7 and DeSimone further discloses that the liquid light curing resin in contact with the light transmitting window (Fig. 2 paragraphs [0111] [0113] ...rigid build plate – 15 forming the bottom of the build chamber...the rigid semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths...)  is provided with a gas via the light transmitting window (Fig. 2 build plates – 15 comprise or consist of a ...semipermeable (or gas permeable) member...).

Regarding Claim 9, DeSimone discloses a container configured to include (Fig. 2 paragraph [0111] radiation source – 11 providing electromagnetic radiation – 12....illuminates a build chamber ...and a rigid build plate – 15 forming the bottom of the build chamber, which build chamber is filled with liquid resin – 16...)   
a liquid light curing resin (paragraphs [0003] [0018]..irradiating (e.g., with actinic radiation) the build region through the build plate.to produce a solid polymerized region in the build region...layer formation ...through solidification of photo curable resin under the action of visible or UV light irradiation (paragraphs [0032] [0098] heater in a common vessel or container which then serves as an oven or heated chamber....;...high performance resins may sometimes require the use of heating to melt and/r reduce the viscosity thereof...) and
 a light transmitting window (paragraph [0125 build surface on the semipermeable member (i.e., the build plate or window)) being in contact with the liquid light curing resin (abs, paragraph [0167] optically transparent member having a build surface...UV transparent material is used as the bottom of a chamber filled with photocurable resin in a device of the invention...), 
however, DeSimone is silent as to the light transmitting window including a hydrophilic surface on an area in contact with the liquid light curing resin.
	Hager teaches a silica coating for enhanced hydrophilicity which adheres to a substrate and provides hydrophilic surface properties to the substrate (abs paragraph [0011]). This coating can be applied to a light transmitting window (paragraph [0054] applied to transparent substrates to achieve increased light transmissivity...at least 85% of incident light in the visible spectrum (400-700 nm wavelength)). 
	It would have been obvious to one with ordinary skill in the art to have combined DeSimone with Hager such that a three dimensional manufacturing apparatus having a container with a liquid light curing resin that is in contact with a light transmitting window as taught by DeSimone,
	would also include a hydrophilic surface on the light transmitting window such as taught by Hager on an area in contact with the light curing resin of DeSimone.
	This would be advantageous because the hydrophilic surfaces provide increased light transmissivity (paragraph [0054]) as well as better release or slip properties to polymeric materials – resins (paragraph [0012]), substantially easier cleaning and reduced tendency to contaminant deposition (paragraph [0055]).

Regarding Claim 11, the combination of DeSimone and Hager disclose all the limitations of claim 9 and DeSimone discloses 
that the light transmitting window is a window that can be a glass substrate (Fig. 2 paragraph [0113] build plates – 15 an optically transparent window may be visually opaque.... including but not limited to porous or microporous glass....) while 
Hager further teaches that the light transmitting window is a window including a hydrophilic surface disposed on a glass (paragraph [0011] [0054] provide a ...durable hydrophilic surface to a substrate, such as glass... coating is applied to transparent substrates to achieve increased light transmissivity...).

Regarding Claim 12, while DeSimone discloses that the light transmitting window is disposed on a gas permeable substrate (paragraph [0167] A highly oxygen permeable and UV transparent material is used as the bottom of a chamber filled with photocurable resin in a device of the invention... which is constantly replenished by supply resin in the chamber....) in order to allow a polymerization inhibitor such as oxygen to make a gap of uncured resin to control the amount....), Hager discloses a light transmitting window which is a window (paragraph [0054] coating is applied to transparent substrates to achieve increased light transmissivity) including a hydrophilic surface disposed on a substrate (paragraph [0007] ...a substrate, particularly a polymeric substrate or a metal or polymeric substrate having a single- or multi-layer polymeric coating).
It would have been obvious to one with ordinary skill in the art to have combined DeSimone with its light transmitting window which is a gas permeable membrane having a gap of uncured resin constantly being replenished from the supply with Hager with its light transmitting window that has a hydrophilic surface disposed on the substrate of the window. 
One with ordinary skill in the art would have the light transmitting window include the hydrophilic surface of Hager disposed on the gas permeable substrate of DeSimone because the hydrophilicity increases the flow of resin across the surface of the substrate with this gap of uncured resin (Hager, paragraphs [0002] [0015] [0063] substrates hydrophilic, water-sheeting.... coatings cause water or moisture to wet out and spread on a treated substrate surface for easier removability of materials adhering to the substrate).

2.	Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of DeSimone (US 2015/0072293 A1) from IDS filed 04/28/2021 and Hager (US 2010/0092765) as applied to claims 1 and 9 respectively above, and further in view of Hasuo (US 6,716,513).
	Regarding Claims 2 and 10, the combination of DeSimone and Hager disclose all the limitations of claims 1 and 9, respectively, but while Hager discloses that the hydrophilic surface consist of silica nanoparticles, it does not disclose that the hydrophilic surface is formed from calcium phosphate ceramics.
	Hasuo teaches a hydrophilic material comprising a substrate and a hydrophilic layer as the outermost layer on the substrate with a hydrophilic inorganic amorphous material (abs) such that this surface provides antifogging properties (Col. 1 ll. 54-56) and that this hydrophilic surface includes a surface formed from calcium phosphate ceramics (Col. 5 l. 17-20 and l. 31).
It would have been obvious to one with ordinary skill in the art to have modified the combination of DeSimone and Hager with Hasuo whereby the hydrophilic surface is a surface formed from calcium phosphate ceramics. This material would be one to be used because, when this material is incorporated, it can accelerate the hardening of the layer and can improve the endurance properties of the layer (Col. 5 ll. 20-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742